Case 2:19-ap-01152-VZ   Doc 32 Filed 12/20/19 Entered 12/23/19 16:58:15   Desc
                         Main Document    Page 1 of 9
Case 2:19-ap-01152-VZ   Doc 32 Filed 12/20/19 Entered 12/23/19 16:58:15   Desc
                         Main Document    Page 2 of 9
Case 2:19-ap-01152-VZ   Doc 32 Filed 12/20/19 Entered 12/23/19 16:58:15   Desc
                         Main Document    Page 3 of 9
Case 2:19-ap-01152-VZ   Doc 32 Filed 12/20/19 Entered 12/23/19 16:58:15   Desc
                         Main Document    Page 4 of 9
Case 2:19-ap-01152-VZ   Doc 32 Filed 12/20/19 Entered 12/23/19 16:58:15   Desc
                         Main Document    Page 5 of 9
Case 2:19-ap-01152-VZ   Doc 32 Filed 12/20/19 Entered 12/23/19 16:58:15   Desc
                         Main Document    Page 6 of 9
Case 2:19-ap-01152-VZ   Doc 32 Filed 12/20/19 Entered 12/23/19 16:58:15   Desc
                         Main Document    Page 7 of 9
Case 2:19-ap-01152-VZ   Doc 32 Filed 12/20/19 Entered 12/23/19 16:58:15   Desc
                         Main Document    Page 8 of 9
Case 2:19-ap-01152-VZ   Doc 32 Filed 12/20/19 Entered 12/23/19 16:58:15   Desc
                         Main Document    Page 9 of 9
